People v Davis (2017 NY Slip Op 03012)





People v Davis


2017 NY Slip Op 03012


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2016-04149

[*1]The People of the State of New York, respondent, 
vScott Davis, appellant. (S.C.I. No. 12-00182)


Philip H. Schnabel, Chester, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass of counsel; Natalie Rios on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Orange County (De Rosa, J.), rendered April 15, 2016, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a term of imprisonment upon his previous conviction of attempted burglary in the third degree.
ORDERED that the amended judgment is affirmed.
Contrary to the People's contention, the defendant's purported waiver of his right to appeal was invalid and, thus, does not preclude review of his excessive sentence claim (see People v Lopez, 6 NY3d 248, 256; People v Brown, 122 AD3d 133, 141). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., ROMAN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court